Citation Nr: 1620302	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  06-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 2000 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for right ear hearing loss.  

In October 2010 the Board, in pertinent part, denied the Veteran's service connection claim for right ear hearing loss.  However, the Veteran appealed the denial and the issue was returned to the Board by a September 2011 Order of the U.S. Court of Appeals for Veterans Claims, granting a Joint Motion for Remand.  In April 2012, the Board remanded the case to the RO, pursuant to the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand determined that the Board should have attempted to obtain the results of a July 2005 VA audiological consult; and noted that a July 2008 Report of Contact in which the Veteran indicated that he wanted his case sent to the Board was not a clear withdrawal of his desire to have a hearing. 

The July 2005 VA audiology consult was added to the record.  The Veteran also was scheduled for a Board hearing on January 29, 2016, but submitted a written request on January 11, 2016 that he have his hearing rescheduled due to a medical procedure for the same day as the hearing.  As good cause has been shown in writing within two weeks prior to the hearing date, a new hearing should be scheduled.  See 38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Travel Board hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




